 
Exhibit 10.19

AGREEMENT FOR THE PURCHASE OF
MEMBERSHIP INTERESTS OF
CLG PROPERTIES, LLC


THIS AGREEMENT FOR THE PURCHASE OF EQUTY MEMBER SHIP INTERESTS OF GLG
PROPERTIES, LLC (the “Agreement”) made this ________ day of August 2008, by and
between CLG Properties, LLC, a California corporation (“CLG Properties”)(the
“Sellers”), Riverhawk Investments, Inc., a Nevada corporation and wholly owned
subsidiary of River Hawk Aviation, Inc. (“Riverhawk Investments”), for the
purpose of setting forth the terms and conditions upon which the Sellers will
sell to Riverhawk Investments seventy-five percent (75%) of CLG Properties’
issued and outstanding membership units or equivalents (hereinafter defined).


WITNESSETH:


IN CONSIDERATION OF the mutual promises, covenants and representations contained
herein, the parties herewith agree as follows:


ARTICLE I
SALE OF EQUITY UNITS


1.01           Sale of Equity Units.  Subject to the terms and conditions of
this Agreement, the Sellers agree to sell to Riverhawk Investments, pursuant to
Section 4(2) of the Securities Act of 1933 (the “Securities Act”), seventy-five
percent (75%) of the total issued and outstanding membership units of CLG
Properties as of the date first written above (herein collectively referred from
time to time as the “Equity Units”), and Riverhawk Investments agrees to
purchase the Equity Units for a total sum equal to the actual costs required,
commencing from the date of this Agreement going forward to completion, to
complete the refurbishment of the interior of the GII SP aircraft held in CLG
Properties, but in any event not to exceed Five hundred thousand and 00/100 US
Dollars ($500,000.00) (the “Purchase Price”), and subject to the covenants
stated in Section 5.01 and 5.02 of Article V and to the terms and conditions of
this Agreement, generally.  The Purchase Price shall be paid o or prior to the
Closing (defined below).


1.02           Escrow Agent.  The Sellers and Riverhawk Investments shall
appoint, at equally shared expense, an escrow acceptable to both parties (the
“Escrow Agent”), to coordinate the delivery of the Equity Units, all
certificates, corporate books and records thereto (the “Original Documents”),
and distribution of the funds received for the sale of the Equity Units.


1.03           Exchange.  It is agreed that the Purchase Price will be
transferred to the Escrow Agent by Riverhawk Investments as payment in full
balance of the Purchase Price prior to, or upon, the Closing Date (defined
below), in exchange for the Equity Units purchased by way of this
Agreement.  Upon the completion of the exchange, the total outstanding Equity
Units including those delivered to Riverhawk Investments plus the current,
outstanding Equity Units of CLG Properties, shall be held in the name(s) and
denomination(s) or proportions(s) as detailed in Schedule A (which shall show
100% of the issued and outstanding Equity Units of CLG Properties), and the
Original Documents (defined herein) shall be transferred to, and shall remain
with the Escrow Agent until the transaction closes at which point an the Escrow
Agent (i) shall forward the Equity Units and the Original Documents to Riverhawk
Investments along and (ii) shall transfer the Purchase Price to CLG Properties’
designated account or (iii) such exchange shall occur directly between the
parties at the direction of the Escrow Agent.


1.04           Opening of Escrow.  Upon both the signing of this Agreement and
the receipt, by the Escrow Agent, of payment of the Purchase Price, the escrow
shall be opened and in effect.


1.05           Date of Closing.  The Closing (hereinafter defined) will take
place on or before August 30, 2008 (the “Closing Date”), under the terms
described in Article IV of this Agreement.


1.07           Appointment to the Board.  Prior to the Closing Date, the
Riverhawk Investments’ parent company, River Hawk Aviation, Inc., shall appoint
Lenny Dykstra to its Board of Directors.


ARTICLE II
REPRESENTATIONS AND WARRANTIES


The CLG Properties and the Sellers hereby represent and warrant to Riverhawk
Investments, the following:


2.01           Organization.  CLG Properties is a limited liability company duly
formed  in the State of California and has all necessary corporate powers to
conduct business.  All actions taken by the incorporators, directors and/or
shareholders of CLG Properties have been valid and in accordance with the laws
of the State of California.


2.02           Capital.  The authorized Equity Units of CLG Properties currently
consists of ____ Equity Units.  At the Closing, seventy five percent (75%) of
the all of the outstanding Equity Units shall be either issued or transferred to
Riverhawk Investments.  Additionally, upon Closing, there will be no outstanding
subscriptions, options, rights, warrants, convertible securities, or other
agreements or commitments obligating CLG Properties to issue or to transfer from
treasury any Equity Units, to any party.  Furthermore, the Sellers represent
that they have title to, or the authority to direct, all outstanding shares of
Equity Units as fully paid and non-assessable and in accordance with the State
of California corporate law and the applicable securities laws of the United
States.


For the purposes of this Agreement, an “Equity Unit” means the basic economic
ownership interest in the CLG Properties, which entitles the holder to the
rights and privileges of full membership of the CLG Properties, including a
share of the net profits, net losses, and other tax items of the CLG Properties,
as well as distributions of the CLG Properties’ assets as provided in this
Agreement and the laws of the state of California.


2.03           Financial Statements.  Documents provided to Riverhawk
Investments will include the last compilation of balance sheets and the related
statements of income and retained earnings as reviewed  by CLG Properties’
certified public accountant, or the last completed balance sheets and the
related statements of income and retained earnings prepared by management, as
reviewed by CLG Properties’  certified public accountant  for the period then
ended.  The financial statements have been prepared in accordance with generally
accepted accounting principles consistently followed by CLG Properties
throughout the course of its business, and fairly present the financial position
of CLG Properties as of the date of the balance sheet included in the financial
statements, and the results of its operations for the periods indicated.  CLG
Properties’ corporate representative will provide full disclosure of all
corporate and financial transactions of CLG Properties since the date of their
last prepared by management financial statements.


2.04           Absence of Changes.  CLG Properties warrants and represents that
there have been no changes in the financial condition or operations of CLG
Properties since the date of the latest financial statements disclosed in
accordance with Section 2.03, except for changes in the ordinary course of
business, which changes have not, in the aggregate, been materially adverse.  A
list referred to as “Schedule B” which references the expected existing and
ongoing liabilities at the time of Closing will be provided prior to
Closing.  Schedule B will be signed as accepted by Riverhawk Investments prior
to Closing.  Any changes to the financial condition, or absence thereof, will be
evidenced by a set of Final Financial Statements, to be submitted to Riverhawk
Investments at the Closing.  The Final Financial Statements shall accurately
depict the financial condition of CLG Properties on that date, and; subsequent
thereto, CLG Properties shall not purchase, nor enter into any contracts to
purchase, any assets, nor dispose, assign, transfer, or encumber any assets
shown on the Final Financial Statements without the written consent of Riverhawk
Investments.


2.05           Liabilities.  CLG Properties, at the signing of this Agreement,
does not and will not, as of Closing, have any debt, liability, or obligation of
any nature, whether accrued, absolute, contingent, or otherwise, and whether due
or to become due, that is not reflected in the corporate records of CLG
Properties submitted to Riverhawk Investments and/or included in Schedule
B.  CLG Properties is not aware of any pending, threatened or asserted claims,
lawsuits or contingencies involving CLG Properties.  There is no other dispute
of any kind between CLG Properties and any third party, and no such dispute will
exist at the Closing.  At the Closing, all liabilities of CLG Properties will be
assumed by Riverhawk Investments as referenced in 2.04.


2.06           Tax Returns.  Within the times and in the manner prescribed by
law, CLG Properties will file all federal, state, and local tax returns required
by law.  CLG Properties has paid, or will pay by the Closing, all taxes,
assessments, and penalties due and payable through the date of Closing.  CLG
Properties represents that no federal income tax returns of CLG Properties have
been audited by the Internal Revenue Service.  There are no present disputes as
to taxes of any nature payable by CLG Properties as of the Closing, there shall
be no taxes of any kind due or owing except the following:  federal excise taxes
and segment fees taxes which come due after August 30, 2008; employee payroll
taxes, if any, which will be due August 30, 2008; a list referred to as
“Schedule C” which references the federal excise taxes, segment fees taxes and
employee payroll taxes payable by Riverhawk Investments upon closing will be
provided prior to Closing.  Schedule C will be signed as accepted by Riverhawk
Investments prior to Closing.


2.07           Ability to Carry Out Obligations.  The Sellers have the right,
power, and authority to enter into, and perform their obligations under this
Agreement.  The execution and delivery of this Agreement by the Sellers and the
performance by the Sellers of their obligations hereunder will not cause,
constitute, or conflict with or result in (a) any breach or violation or any of
the provisions of or constitute a default under any license, indenture,
mortgage, charter, instrument, articles of incorporation, bylaw, or other
agreement or instrument to which CLG Properties, its officers, directors or the
Sellers are a party, or by which they may be bound, nor will any consents or
authorizations of any party other than those hereto be required, (b) an event
that would cause Riverhawk Investments (and/or assigns) to be liable to any
party, or (c) an event that would result in the creation or imposition of any
lien, charge, or encumbrance on any asset of CLG Properties or upon the shares
of common stock or the convertible note(s) issued by CLG Properties to be
acquired by Riverhawk Investments.


2.08           Full Disclosure.  None of the representations and warranties made
by, or included in, any certificate or memorandum furnished or to be furnished
by the Sellers, CLG Properties, or on their behalf, contain or will contain any
untrue statement of a material fact, or omit any material fact the omission of
which would be misleading.


2.09           Contracts, Leases and Assets.  CLG Properties is a party to the
contracts, agreements and/or leases shown and identified on “Schedule C”, copies
of which will be supplied to buyer prior to Closing.  CLG Properties is not a
party to any contract, agreement or lease that is not shown and identified on
“Schedule C”.  No person holds a power of attorney from CLG Properties, except
as shown and identified on “Schedule D”, copies of which will be supplied to
buyer.


2.10           Compliance with Laws.  To the best of its knowledge and ability,
CLG Properties has complied with, and is not in violation of any federal, state,
or local statute, law, and/or regulation pertaining to CLG Properties.  To the
best of its knowledge and ability, CLG Properties has complied with all federal
and state securities laws in connection with the offer, sale and distribution of
its Equity Units or other securities.


2.11           Litigation.  CLG Properties is not a party to any existing or
pending suit, action, arbitration, or legal, administrative, or other
proceeding, or prior, existing or pending governmental investigation.
Furthermore, CLG Properties is not subject to or in default with respect to any
order, writ, injunction, or decree of any federal, state, local, or foreign
court, department, agency, or instrumentality.


2.12           Conduct of Business.  Prior to the Closing, CLG Properties shall
conduct its business in the normal course, and shall not, without the approval
of Riverhawk Investments, (i) sell, pledge, or assign any assets, (ii) amend its
Certificate of Formation or Operating Agreement, except as to make such
consistent with the conditions and representations of this Agreement, (iii)
declare dividends, redeem or sell stock or other securities, (iv) incur any
liabilities, except in the normal course of business, (v) commit to or issue any
options, warrants or shares of Equity Units in the capital of CLG Properties;
(vi) enter into any debt, loan, debenture or encumbrance arrangement with
respect to CLG Properties or principal shareholders, officers and directors of
CLG Properties, (vii) acquire or dispose of any assets, enter into any contract,
guarantee obligations of any third party, or (viii) enter into any other
transaction not I the ordinary course of business.


2.13           Corporate Documents. Copies of Each of the following documents,
which are true, complete and correct in all material respects, will be submitted
by or on behalf of seller at or before the Closing:
 
(i)  
Certificate of Formation;

 
(ii)  
Operating Agreement;

 
(iii)  
Unanimous Consent of it members to this transaction;

 
(iv)  
List of current members, officers and/or directors effective on the Closing
date;

 
(v)  
Balance Sheet together with other financial statements, if any, described in
Section 2.03;

 
(vi)  
Secretary of State Filing Receipt or other documentation to show
good    standing;

 
(vii)  
Copies of all federal and state income tax returns, if available or
representation that there are no taxes owing;

 
(viii)  
Unit register and certificates, if any, of CLG Properties;

 
(ix)  
Certificate of Manager(s) of CLG Properties, with respect to accuracy of
representations and warranties in Article II herein;

 
(x)  
Corporate/minute book of CLG Properties with all updated entries and filings;



2.14           Closing Documents.  All minutes, consents or other documents
pertaining to CLG Properties to be delivered at the Closing shall be valid and
in accordance with the laws of the State of California.


2.15           Title.  The Sellers have good title to the shares of Equity Units
being sold to Riverhawk Investments, pursuant to this Agreement.  The shares
will be, at the Closing, free and clear of all liens, security interests,
pledges, charges, claims, encumbrances and restrictions of any kind.  Except as
provided in this Agreement, the Sellers and CLG Properties are not parties to
any agreement which offers or grants to any person the right to purchase or
acquire any of the shares of Equity Units.  The Sellers and CLG Properties are
not aware of any applicable local, state or federal law, rule, regulation, or
decree which would, as a result of the purchase of the shares of Equity Units by
Riverhawk Investments impair, restrict or delay voting rights with respect to
the shares of Equity Units delivered by the Sellers.  The Sellers shall act in
good faith at all times and act expediently to complete the transaction
contemplated herein.


2.16           Representations.  All representations shall be true as of the
Closing and all such representations shall survive the Closing for a period of
two (2) years.


 
ARTICLE III

 
INVESTMENT INTENT



3.01           Transfer
Restrictions.                                                        The Sellers
and Riverhawk Investments agree that the Equity Units being acquired pursuant to
this Agreement may not be sold, pledged, assigned, hypothecated or otherwise
transferred, unless such shares are registered under or in compliance with Rule
144 of the Securities Act of 1933 or other exemption from registration under the
Act.


ARTICLE IV
CLOSING


4.01           Closing.  The Closing of the transaction will occur not later
than August 30, 2008 at 4:00 pm Pacific Standard [Daylight] Time, at which time
the Original Documents and all corporate records of CLG Properties have been
approved by Riverhawk Investments and received by the Escrow Agent, and the
Purchase Price has been delivered (the “Closing”) to the Escrow Agent, as
follows.


4.02           Documents to be Delivered at Closing.  As part of the Closing,
those documents listed in section 2.13 of this Agreement, as well as the
following documents, in form reasonably acceptable to counsel to the parties,
shall be delivered to the Escrow Agent:


(a)           By the Sellers:


(i)  
100% is the issued and outstanding Equity Units;



(ii)  
copies of all of the business and corporate records of  CLG Properties that are
in the possession of the Sellers or CLG Properties along with representations
that there are no outstanding debts and/or debentures; and



(iii)  
such other documents of CLG Properties that are executed in the normal course of
business.



(iv)  
CLG Properties amended operating agreement reflecting this Agreement.



(b)           By Riverhawk Investments;


(i)  
Cash representing the Purchase Price incurred between the date of this Agreement
and the Closing Date; and



(ii)  
The personal guarantees of the three individuals signing this Agreement on
behalf of Riverhawk Investments for the remainder of the Purchase Price, if any.











ARTICLE V
COVENANTS SUBSEQUENT TO CLOSING


5.01           Government Approvals.  CLG Properties and Riverhawk Investments
will cooperate as necessary to file certificates formalizing the business
combination contemplated herein with the State of California and the State of
Nevada, and in obtaining all necessary Federal Aviation Agency (FAA) as it may
relate to this Agreement and Riverhawk’s ownership interests in any CLG
Properties aircraft.


ARTICLE VI
REMEDIES


6.01           Arbitration.  Any controversy of claim arising out of, or
relating to, this Agreement, or the making, performance, or interpretation
thereof, shall be settled by arbitration in the State of NC, in accordance with
the Rules of the American Arbitration Association then existing, and judgment on
the arbitration award may be entered in any court having jurisdiction over the
subject matter of the controversy.


6.02           Termination.  In addition to any other remedies, on or before the
Closing date, Riverhawk Investments may terminate this agreement only if any of
the warranties detailed herein have been breached.


6.03           Indemnification.  The Sellers and CLG Properties singly, jointly
and severally, agree to indemnify Riverhawk Investments against all actual
losses, damages and expenses caused by (i) any material breach of this Agreement
by them or any material misrepresentation of the Sellers contained herein, or
(ii) any misstatement of a material fact or omission to state a material fact
required to be stated herein or otherwise necessary to make the statements
herein not misleading.


6.04           Indemnification Non-Exclusive.  The foregoing indemnification
provision is in addition to, and not derogation of any statutory, equitable or
common law remedy any party may have for breach of representation, warranty,
covenant or agreement.


ARTICLE VII
CONFIDENTIALITY


7.01           Confidential Information.  Each party hereto will treat all
non-public, confidential and trade secret information received from the other
party as confidential, and such party shall not disclose or use such information
in a manner contrary to the purposes of this Agreement.  Moreover, all such
information shall be returned to the other party in the event this Agreement is
terminated.


ARTICLE VIII
MISCELLANEOUS


8.01           Captions and Headings.  The article and paragraph headings
throughout this Agreement are for convenience and reference only, and shall in
no way be deemed to define, limit, or add to the meaning of any provision of
this Agreement.


8.02           No Oral Change.  This Agreement and any provision hereof, may not
be waived, changed, modified, or discharged, orally, but only by an agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification, or discharge is sought.


8.03           Non Waiver.  Except as otherwise expressly provided herein, no
waiver of any covenant, condition, or provision of this Agreement shall be
deemed to have been made unless expressly in writing and signed by the party
against whom such waiver is charged; and (i) the failure of any party to insist
in any one or more cases upon the performance of any of the provisions,
covenants, or conditions of this Agreement or to exercise any option herein
contained shall not be construed as a waiver or relinquishment for the future of
any such provisions, covenants, or conditions, (ii) the acceptance of
performance of anything required by this Agreement to be performed with
knowledge of the breach or failure of a covenant, condition, or provision hereof
shall not be deemed a waiver of such breach or failure, and (iii) no waiver by
any party of one breach by another party shall be construed as a waiver with
respect to any other or subsequent breach.




8.04           Time of Essence.  Time is of the essence of this Agreement and of
each and every provision hereof.


8.05           Entire Agreement.  This Agreement, including any and all
attachments hereto, if any, contains the entire Agreement and understanding
between the parties hereto, and supersedes all prior agreements and
understandings.


8.07           Counterparts.  This Agreement may be executed simultaneously in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Facsimile
signatures will be acceptable to all parties.


8.08           Notices.  All notices, requests, demands, and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given on the date of service if served personally on the party to
whom notice is to be given, or on the third day after mailing if mailed to the
party to whom notice is to be given, by first class mail, registered or
certified, postage prepaid, or on the second day if faxed, and properly
addressed or faxed as follows:


If to CLG Properties:


CLG Properties, LLC
Attn: Lenny Dykstra
1072 Newborn Court
Thousand Oaks, CA 91361
Telephone: (805) 890-1965


With a copy to:


______________________
______________________
______________________
______________________
______________________






If to Riverhawk Investments:


River Hawk Aviation
Attn: Calvin Humphreys
3103 9th Avenue Drive
Hickory, North Carolina 28601
Telephone: (828) 322-6044


With a copy to:


The Otto Law Group, PLLC
Attention: David M. Otto, Esq.
601 Union Street, Suite 4500
Seattle, Washington 98103
Telephone: (206) 262-9545


8.09           Binding Effect.  This Agreement shall inure to and be binding
upon the heirs, executors, personal representatives, successors and assigns of
each of the parties to this Agreement.


8.10           Effect of Closing.  All representations, warranties, covenants,
and agreements of the parties contained in this Agreement, or in any instrument,
certificate, opinion, or other writing provided for in it, shall be true and
correct as of the closing and shall survive the Closing of this Agreement for
two (2) years post closing.


8.11           Mutual Cooperation.  The parties hereto shall cooperate with each
other to achieve the purpose of this Agreement, and shall execute such other and
further documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.






[The remainder of this page intentionally left blank; signature page follows]
 
IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first above written.


CLG Properties, LLC

 
/s/ Lenny Dykstra    
By: Lenny Dykstra
Its: President




Riverhawk Investments, Inc.

 
/s/ Calvin Humphrey    
By: Calvin Humphrey
Its: Director
 
 
/s/ Rick Girouard      
By: Rick Girouard
Its: Director
 
 
/s/ David Otto       

By: David Otto
Its: Director


 
 

--------------------------------------------------------------------------------

 
 
Schedule A


to the Agreement for the Purchase of Shares of Equity Units of CLG Properties,
LLC by and between CLG Properties, LLC, the security holders of CLG Properties,
LLC, Riverhawk Investments and.  In accordance with Section 1.01 of this
Agreement, at Closing the Equity Units of CLG Properties, LLC, shall be
delivered with to Riverhawk Investments and held by the following individuals or
entities in the respective denominations, representing 100% of the issued Equity
Units of CLG Properties:


Named
Shareholder                                                                                                                                     
% of Outstanding Equity Units

--------------------------------------------------------------------------------



1.           Lenny
Dykstra                                                                                                                                                                          25%


2.           Riverhawk Investments,
Inc.                                                                                                                                                 
75%



